UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:333-62526 COMMONWEALTH INCOME & GROWTH FUND IV (Exact name of registrant as specified in its charter) Pennsylvania 23-3080409 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Brandywine Bldg. One, Suite 200 2 Christy Drive Chadds Ford, PA 19317 (Address, including zip code, of principal executive offices) (484) 785-1480 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (ii) has been subject to such filing requirements for the past 90 days: YESTNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES¨NO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "accelerated filer, “large accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company T (Do not check if a smaller reporting company.) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES¨NOT 1 FORM 10-Q JUNE 30, 2011 TABLE OF CONTENTS PART I Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 5. Other Information 16 Item 6. Exhibits 16 2 Part I. FINANCIAL INFORMATION Item 1. Financial Statements Commonwealth Income & Growth Fund IV Condensed Balance Sheets June 30, December 31, (unaudited) ASSETS Cash $ $ Lease income receivable, net of reserve of $33,000 at June 30, 2011 and December 31, 2010 Accounts receivable, other Refundable deposits Prepaid expenses 25 Net investment in finance leases Computer equipment, at cost Accumulated depreciation ) ) Equipment acquisition costs and deferred expenses, net of accumulated amortization of $19,179 and$16,538 at June 30, 2011 and December 31, 2010, respectively Prepaid acquisition fees Total Assets $ $ LIABILITIES AND PARTNERS' CAPITAL LIABILITIES Accounts payable $ $ Accounts payable, General Partner Accounts payable, Commonwealth Capital Corp. Other accrued expenses Unearned lease income Notes payable Total Liabilities PARTNERS' CAPITAL General Partner Limited Partners ) Total Partners' Capital ) Total Liabilities and Partners' Capital $ $ see accompanying notes to condensed financial statements 3 Commonwealth Income & Growth Fund IV Condensed Statements of Operations (unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Revenue Lease $ Interest and other Gain on sale of computer equipment Total revenue Expenses Operating, excluding depreciation Interest Depreciation Amortization of equipment acquisition costs and deferred expenses Bad debt expense - - Net income (loss) $ $ ) $ ) $ ) Net income (loss) allocated to limited partners $ $ ) $ ) $ ) Net income (loss) per equivalent limited partnership unit $ $ ) $ ) $ ) Weighted average number of equivalent limited partnership units outstanding during the year see accompanying notes to condensed financial statements 4 Commonwealth Income & Growth Fund IV Condensed Statement of Partners' Capital For the six months ended June 30, 2011 (unaudited) General Limited Partner Partner General Limited Units Units Partner Partners Total Balance, January 1, 2011 50 $ $ $ Net loss - - - ) ) Forgiveness, payables - - - Capital contributions-CCC - - - Distributions - - - ) ) Balance, June 30, 2011 50 $ $ ) $ ) see accompanying notes to condensed financial statements 5 Commonwealth Income & Growth Fund IV Condensed Statements of Cash Flow (unaudited) Six months ended June 30, Net cash (used in) provided by operating activities $ ) $ Cash flows from investing activities Capital expenditures - ) Payments from finance leases Net proceeds from sale of computer equipment Net cash provided by investing activities Cash flows from financing activities Distributions to partners ) ) Net cash (used in) financing activities ) ) Net (decrease) increase in cash ) Cash at beginning of the period Cash at end of the period $ $ see accompanying notes to condensed financial statements 6 NOTES TO CONDENSED FINANCIAL STATEMENTS 1. Business Commonwealth Income and Growth Fund IV (“CIGF4”) was formed on April 20, 2001 under the Pennsylvania Revised Uniform Limited Partnership Act.The Partnership offered $15,000,000 of Limited Partnership units to the public on October 19, 2001.The Partnership raised the minimum capital required ($1,150,000) and commenced operations on July 8, 2002.The Partnership was fully subscribed and terminated its offering of units on September 15, 2003 with 749,950 units ($14,967,729) sold. The Partnership used the proceeds of the offering to acquire, own and lease various types ofinformation technology equipment and other similar capital equipment, which is leased primarily to U.S. corporations and institutions.Commonwealth Capital Corp. (“CCC”), on behalf of the Partnership and other affiliated partnerships, acquires technology equipment subject to associated debt obligations and lease agreements and allocate a participation in the cost, debt and lease revenue to the various partnerships that it manages based on certain risk factors. The Partnership’s General Partner is Commonwealth Income & Growth Fund, Inc. (the “General Partner”), a Pennsylvania corporation that is an indirect wholly-owned subsidiary of CCC.CCC is a member of the Investment Program Association (IPA), Real Estate Investment Securities Association (REISA), Financial Planning Association (FPA), and the Equipment Leasing and Finance Association (ELFA).Approximately ten years after the commencement of operations, the Partnership intends to sell or otherwise dispose of all of its equipment, make final distributions to partners, and to dissolve.Unless sooner terminated, the Partnership will continue until December31, 2013. In an effort to increase cash flow for the Partnership, CCC and the General Partner forgave approximately $60,000 of payables owed to it by the Partnership during the six months ended June 30, 2011 and CCC made a non-cash capital contribution of equipment to the Partnership in the amount of approximately $114,000. Additionally, the General Partner elected to forego any distributions and allocations of net income owed to it during the six months ended June 30, 2011. The General Partner will continue to reassess the funding of limited partner distributions throughout 2011 and will continue to waive certain fees if the General Partner determines it is in the best interest of the Partnership to do so.If available cash flow or net disposition proceeds are insufficient to cover the Partnership expenses and liabilities on a short and long term basis, the Partnership will attempt to obtain additional funds by refinancing equipment, or by borrowing within its permissible limits. Since the Partnership’s leases are on a triple-net basis, no reserve for maintenance and repairs is deemed necessary. 2. Summary of Significant Accounting Policies Basis of Presentation The financial information presented as of any date other than December 31, 2010 has been prepared from the books and records without audit.Financial information as of December 31, 2010 has been derived from the audited financial statements of the Partnership, but does not include all disclosures required by generally accepted accounting principles to be included in audited financial statements.In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the financial information for the periods indicated, have been included.For further information regarding the Partnership’s accounting policies, refer to the financial statements and related notes included in the Partnership’s annual report on Form 10-K for the year ended December 31, 2010.Operating results for the six months ended June 30, 2011 are not necessarily indicative of financial results that may be expected for the full year ended December 31, 2011. 7 Disclosure of Fair Value of Financial Instruments Estimated fair value was determined by management using available market information and appropriate valuation methodologies.However, judgment was necessary to interpret market data and develop estimated fair value.Cash, receivables, accounts payable and accrued expenses and other liabilities are carried at amounts which reasonably approximate their fair values as of June 30, 2011 and December 31, 2010. The Partnership’s long-term debt consists of notes payable, which are secured by specific computer and technology equipment and are nonrecourse liabilities of the Partnership. The estimated fair value of this debt at June 30, 2011 and December 31, 2010 approximates the carrying value of these instruments, due to the interest rates approximating current market values. Disclosure about fair value of financial instruments is based on pertinent information available to management as of June 30, 2011 and December 31, 2010. Forgiveness of Related Party Payables In accordance with ASC Topic 470-50 Debt Modifications and Extinguishments, the Partnership accounts for forgiveness of related party payables as Partners’ capital transactions. Cash and cash equivalents We consider cash and cash equivalents to be cash on hand and highly liquid investments with the original maturity dates of 90 days or less. At June 30, 2011, cash was held inthree bank accounts maintained at one financial institution with an aggregate balance of approximately $8,000. Bank accounts are federally insured up to $250,000, while pursuant to the Dodd/Frank Act of 2010, some accounts are fully insured by the FDIC.At June 30,2011, the total cash bank balance was as follows: At June 30, 2011 Amount Total bank balance $ FDIC insured ) Uninsured amount $ - The Partnership has not experienced any losses in our accounts, and believes it is not exposed to any significant credit risk.The amounts in such accounts will fluctuate throughout 2011 due to many factors, including the pace of additional limited partner contributions, cash receipts, equipment acquisitions and distributions to limited partners. 8 Recent Accounting Pronouncements In May of 2011, the FASB issued ASU No. 2011-04 (“ASC Update 2011-04”), Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRS. This ASU is intended to update the fair value measurement and disclosure requirements in US GAAP for measuring fair value and for disclosing information about fair value measurements.Some of the amendments clarify the Board’s intent about application of existing fair value measurement requirements, while others change a particular principle or requirement for measuring or disclosing fair value measurement information.The amendments in this update are for interim and annual periods beginning after December 15, 2011.The Partnership is currently evaluating the effect this ASU will have on its financial statements. In April of 2011, the FASB issued ASU No. 2011-03 (“ASC Update 2011-03”), Reconsideration of Effective Control for Repurchase Agreements.This ASU is intended to improve financial reporting of repurchase agreements (“repos”) and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity. The amendments in this Update are effective for the fiscal quarters and years that start on or after December 15, 2011. Early adoption is not permitted.The Partnership is currently evaluating the effect this ASU will have on its financial statements. In April 2011, the FASB issued ASU No. 2011-02 (“ASC Update 2011-02”) A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.This ASU provides additional guidance on a creditor’s evaluation of whether it has granted a concession and whether a debtor is experiencing financial difficulties. The additional guidance is intended to create additional consistency in the application of generally accepted accounting principles (GAAP) for debt restructuring. The amendments in this Update are effective for the first interim or annual period beginning on or after June 15, 2011, and should be applied retrospectively to the beginning of the annual period of adoption. The Partnership is currently evaluating the effect this ASU will have on its financial statements. In January 2011, the FASB issued ASU No. 2011-01 (“ASC Update 2011-01”), Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20. This ASU temporarily delays the effective date for public entities of the disclosures about troubled debt restructurings (TDRs) in ASU No. 2010-20, Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.This guidance waseffective for interim and annual periods ending after June 15, 2011. The Partnership adopted this ASU during the second quarter of 2011 and it did not have a material effect on its financial statements. 3. Information Technology Equipment The Partnership is the lessor of equipment under leases with periods that generally range from 12 to36 months.In general, associated costs such as repairs and maintenance, insurance and property taxes are paid by the lessee. Remarketing fees are paid to the leasing companies from which the Partnership purchases leases.These are fees earned by the leasing companies when the initial terms of the lease have been met and the lessee extends or renews the lease, or the equipment is sold.The General Partner believes that this strategy adds value since it entices the leasing company to remain actively involved with the lessee and encourages potential extensions, remarketing or sale of the equipment.This strategy is designed to minimize any conflicts the leasing company may have with a new lessee and may assist in maximizing overall portfolio performance.The remarketing fee is tied into lease performance thresholds and is a factor in the negotiation of the fee.Remarketing fees incurred in connection with lease extensions are accounted for as operating costs.Remarketing fees incurred in connection with the sale of technology equipment are included in our gain or loss calculations.For the six months ended June 30, 2011 and 2010, remarketing fees were incurred in the amounts of approximately $15,000 and $30,000, respectively. For the six months ended June 30, 2011 and 2010 remarketing fees were paid in the amount of approximately $12,000 and $35,000, respectively. The Partnership’s share of the technology equipment in which it participates with other partnerships at June 30, 2011 and December 31, 2010 was approximately $1,483,000 and $1,432,000, respectively, and is included in the Partnership’s fixed assets on its balance sheet.The total cost of the equipment shared by the Partnership with other partnerships at June 30, 2011 and December 31, 2010 was approximately $19,237,000 and $19,030,000, respectively. The Partnership’s share of the outstanding debt associated with this equipment at June 30, 2011 and December 31, 2010 was approximately $41,000 and $73,000, respectively.The total outstanding debt associated with this equipment at June 30, 2011 and December 31, 2010 was approximately $202,000 and $766,000, respectively. Sharing in the acquisition of a lease portfolio gives the fund an opportunity to acquire additional assets and revenue streams, while allowing the fund to remain diversified and reducing its overall risk with respect to one portfolio. 9 The following is a schedule of future minimum rentals on noncancellable operating leases at June 30, 2011: Amount Six months ended December 31, 2011 $ Year Ended December 31, 2012 Year Ended December 31, 2013 Year Ended December 31, 2014 $ The following lists the components of the net investment in direct financing leases at June 30, 2011: Amount Total minimum lease payments to be received $ Estimated residual value of leased equipment (unguaranteed) Less: unearned income ) Net investment in direct finance leases $ The following is a schedule of future minimum rentals on noncancelable direct financing leases at June 30, 2011: Amount Six months ended December 31, 2011 $ Year Ended December 31, 2012 Year Ended December 31, 2013 $ Our finance lease customers operate in various industries, and we have no significant customer concentration in any one industry. We assess credit risk for all of our customers, including those that lease under finance leases. This credit risk is assessed using an internally developed model which incorporates credits scores from third party providers and our own customer risk ratings and is periodically reviewed . Our internal ratings are weighted based on the industry that the customer operates in.Factors taken into consideration when assessing risk includes both general and industry specific qualitative and quantitative metrics.We separately take in to consideration payment history, open lawsuits, liens and judgments.Typically, we will not extend credit to a company that has been in business for less than 5 years or that has filed for bankruptcy within the same period. Our internally based model may classify a company as high risk based on our analysis of their audited financial statements. Additional considerations of high risk may include history of late payments, open lawsuits and liens or judgments. In an effort to mitigate risk, we typically require deposits from those in this category. The following table presents the credit risk profile, by creditworthiness category, of ourfinance lease receivables at June 30, 2011: Risk Level Percent of Total Low - % Moderate-Low - % Moderate 13 % Moderate-High 87 % High - % Net finance lease receivable % As of June 30, 2011 we determined that we did not have a need for an allowance for uncollectible accounts associated with any of our finance leases, as there was no material risk of default. 10 4. Related Party Transactions During the six months ended June 30, 2011, CCC and the General Partner forgave payables owed to them by the Partnership in the amount of approximately $60,000.Additionally, CCC made noncash capital contributions of equipment to the Partnership in the amount of approximately $114,000. Six months ended June 30, Reimbursable expenses Reimbursable expenses, which are charged to the partnership by CCC in connection with the administration and operation of the Partnership, are allocated to the Partnership based upon several factors including, but not limited to, the number of investors, compliance issues, and the number of existing leases. See "Summary of Significant Accounting Policies - Reimbursable Expenses,” above. $ $ Equipment acquisition fee The General Partner earned an equipment acquisition fee of 4% of the purchase price of each item of equipment purchased, as compensation for the negotiation of the acquisition of the equipment and lease thereof, or sale under a conditional sales contract. At June 30, 2011, the remaining balance of prepaid acquisition fees was approximately $35,000, which is expected to be earned in future periods. $ $ Equipment management fee The General Partner is entitled to be paid a monthly fee equal to the lesser of (i) the fees which would be charges by and independent third party for similar services for similar equipment or (ii) the sum of (a) two percent of (1) the gross lease revenues attributable to equipment which is subject to full payout net leases which contain net lease provisions plus (2) the purchase price paid on conditional sales contracts as received by the Partnership and (b) 5% of the gross lease revenues attributable to equipment which is subject to operating leases and 2% of the gross lease revenues attributable to equipment which is subject to finance leases. For six months ended June 30, 2011 total equipment management fees of approximately $9,000 were earned but were waived by the General Partner. For the six months ended June 30, 2010, total equipment management fees of approximately $14,000 were earned but waived by the General Partner. $
